Title: To George Washington from Brigadier General Anthony Wayne, 19 April 1778
From: Wayne, Anthony
To: Washington, George



Sir
Mount Joy [Pa.] 19th April 1778

In pursuance of your Excellencys Orders, a Considerable Number of Horses & Cattle were collected in the State of New Jersey—in Feby and March—for which the Inhabitants Recd Certificates for the price or Weight signed by Col. Ricd Butler Duplicates of which are now in his possession and will serve as a Check against forgery or Impossition.
In these Certificates the people are Informed that some Convenient time and place for payment will be Mentioned in the publick papers to the end that they may be put to as little trouble or Delay as the Nature of the case will admit of in Receiving a Compensation for their property.
It therefore behoves us to make good this Contract as Speedily as possible—as I am Confident it will have the best Effect on the minds of the people—who when they Experience so wide a Difference in our line of Conduct from that of the Enemy—they will be Induced the more Cheerfully to supply us in future.
I therefore wish an Advertisement of this nature to be Inserted in the Jersey paper as soon as possible—viz.




Camp Valley Forge 19th April 1778

Notice is hereby given to all such of the Inhabitants of the State of New Jersey as have furnished the Detatchment which lately marched through that state under the Command of Genl Wayne with Cattle Horses Or provender for the use of the American Army or that have had any provender burnd by his Order to meet at Mount Holly on Monday the  day of May where a Commissary & Quarter Master will Attend to pay them agreeable to the Certificates Signed by Col. Ricd Butler for the Horses & Cattle—& by the Respective Officers or Quarter Masters for the forage Burned or Supplied. By order of His Excellency Genl Washington.



Interim I am your Excellencies Most Obt Hume Sert

Anty Wayne B.G.

